106 Ariz. 468 (1970)
478 P.2d 92
Roy Lynn ROGERS, Appellant,
v.
L.C. BOIES, Sheriff of Maricopa County, et al., Appellees.
No. 9387.
Supreme Court of Arizona, In Banc.
December 23, 1970.
*469 Gary K. Nelson, Atty. Gen., by Malcolm P. Strohson, Asst. Atty. Gen., Phoenix, for appellees.
Otto H. Linsenmeyer and Frank E. Dickey, Jr., Phoenix, for appellant.
STRUCKMEYER, Vice Chief Justice.
Appellant, Roy Lynn Rogers, was charged by the State of Arizona as being a fugitive from justice from the State of Washington. After the Governor issued his warrant on extradition, Rogers applied to the Superior Court for a writ of habeas corpus. The Superior Court denied Rogers' petition and this appeal followed presenting four grounds of asserted error.
Appellant first questions whether the requisition papers from the State of Washington are sufficient. It is not clear from appellant's brief in what way the requisition papers are insufficient. In the lower court he asserted that the papers failed to include an affidavit before a magistrate. If we assume this is the point appellant is now asserting, he has apparently overlooked the affidavit of Patrick Olwell, Deputy Prosecuting Attorney, subscribed and sworn to before a Judge of the Superior Court of the State of Washington, Yakima County, the 20th day of February 1968.
Appellant asserts as his second and third points for reversal that there was no showing he was in the State of Washington at the time of the commission of the offense, and that there was no showing he is the same Roy Lynn Rogers sought by the State of Washington. We find no merit to these positions. There was evidence presented to the lower court which has not been made available to this Court by way of transcript of the proceedings or testimony. Accordingly, we must assume that the evidence was sufficient to support the lower court's judgment.
Finally, appellant questions whether the documents on extradition show on their face that appellant committed a crime against the State of Washington. Our statute A.R.S. § 13-1305, subsec. 3 only requires that a fugitive from justice be lawfully charged with having committed a crime under the laws of another state. Appellant is charged with Grand Larceny. The sufficiency of the information charging the offense must be tested in the demanding state. Pierce v. Creecy, 210 U.S. 387, 28 S. Ct. 714, 52 L. Ed. 1113; Ex parte Rubens, 73 Ariz. 101, 238 P.2d 402, cert. den. 344 U.S. 840, 73 S. Ct. 50, 97 L. Ed. 653; cf. Application of Oppenheimer, 95 Ariz. 292, 389 P.2d 696, cert. den. 377 U.S. 948, 84 S. Ct. 1359, 12 L. Ed. 2d 311.
LOCKWOOD, C.J., and UDALL, McFARLAND, and HAYS, JJ., concur.